Exhibit Johnson & Johnson Reports 2008 Second-Quarter Results: Sales of $16.5 Billion Increased 8.7% Versus a Year Ago; EPS was $1.17 Excluding 2008 Special Items, Second-Quarter EPS of $1.18 Increased 12.4%* New Brunswick, NJ (July 15, 2008) - Johnson & Johnson today announced record sales of $16.5 billion for the second quarter of 2008, an increase of 8.7% as compared to the second quarter of 2007. Operational growth was 3.1% and the positive impact of currency was 5.6%. Domestic sales were up 2.1%, while international sales increased 16.2%, reflecting operational growth of 4.3% and a positive currency impact of 11.9%. Net earnings and diluted earnings per share for the second quarter of 2008 were $3.3 billion and $1.17, respectively. The second quarter of 2008 included an after-tax in-process research and development charge of $40 million associated with the acquisition of Amic, a developer of in vitro diagnostic technologies for use in Point-of-Care and near-patient settings.Excluding this charge, net earnings for the quarter of $3.4 billion and diluted earnings per share of $1.18 represent increases of 9.3% and 12.4 %, respectively, as compared to the same period in 2007.*The Company increased its earnings guidance for full-year 2008 to $4.45 - $4.50 per share, which does not include the impact of any in-process research and development charges or other special items. “Our solid earnings this quarter build on our strong track record of performance,” said William C. Weldon, Chairman and Chief Executive Officer. “We are successfully managing through short-term pressures while continually making progress to enhance our long-term growth.” Worldwide Medical Devices and Diagnostics sales of $6.1 billion for the second quarter represented a 12.1% increase over the prior year with operational growth of 5.7% and a positive impact from currency of 6.4%. Domestic sales increased 4.0%, while international sales increased 19.7%; 7.3% from operations and 12.4% from currency. Primary contributors to the operational growth included Ethicon Endo-Surgery’s minimally invasive products; DePuy’s orthopaedic joint reconstruction, sports medicine and trauma businesses; Ethicon’s surgical care products; Vistakon’s disposable contact lenses; and Diabetes Care’s blood glucose monitoring and insulin delivery products. On July 1, 2008, the Company announced it received clearance of its ONETOUCH PING Glucose Management System by the U.S. Food and Drug Administration (FDA), the first full-feature insulin pump that wirelessly communicates with a blood glucose meter-remote. Worldwide
